PD-0793-15                                               PD-0793-15
                                                                     COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
June 29, 2015                                                        Transmitted 6/26/2015 1:04:12 PM
                                                                       Accepted 6/29/2015 3:14:29 PM
                                                                                       ABEL ACOSTA
                                PD ______________                                              CLERK

                    IN THE COURT OF CRIMINAL APPEALS

           ___________________________________________________

                           MITCHELL DEAN COCHRAN

                                         VS.

                          THE STATE OF TEXAS
           ___________________________________________________

         MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
                        DISCRETIONARY REVIEW
          ____________________________________________________


    TO THE HONORABLE JUDGES OF SAID COURT:

                                          I.

           COMES NOW, Appellant in the above styled case, and makes and

    files this his request for an extension of time to file his PDR and would show

    unto the Court the following:


    COURT BELOW:                                       Tenth Court of Appeals

    CAUSE NUMBER BELOW:                                NO. 10-14-00013-CR


    DATE FOR PETITION OF
    DISCRETIONARY REVIEW REFUSED:                       None


    PRESENT DEADLINE FOR
    FILING APPELLANTS’ PDR:                             6-26-15

    Mitchel Dean Cochran                                                                 1
DAYS REQUESTED BY THIS
EXTENSION:                                        30

DATE TO WHICH EXTENSION
IS REQUESTED:                                     7-26-15

NUMBER OF EXTENSIONS
PREVIOUSLY GRANTED:                               None

                                    I.
      The Appellee’s request is based upon the following reasonable
explanation of the need for additional time, within the personal knowledge
of Charles W. McDonald, the attorney signing this motion, T.R.A.P. 10.5(b),
namely:
                                    II.
      Counsel’s daughter was hospitalized under emergency conditions on
June 4, 2015, requiring a week-long trip to Los Angeles. Counsel’s father
passed away unexpectedly in a car wreck on June 11, 2015.

                                     III.
      WHEREFORE, this Attorney for the Appellant prays that the Court
grant this motion and extend the time and deadline for the filing of
Appellant’s brief, or the Court grant such additional time as is just and
proper.
                                     Respectfully submitted,



                                     /s/________________________
                                     Charles W. McDonald
                                     ATTORNEY AT LAW
                                     2024 Austin Avenue
                                     Waco, Texas      76701
                                     (254) 752-9901
                                     FAX: (254) 754-1466
                                     SBOT NO. 13538800
Mitchel Dean Cochran                                                          2
                       CERTIFICATE OF SERVICE

      The undersigned certifies that a true and correct copy of the above and
foregoing instrument was served upon Abelino “Abel” Reyna, McLennan
County Criminal District Attorney, 219 N. Sixth Street, Suite 200, Waco,
Texas 76701-1363, according to rule and law, this 26th day of June, 2015.



                                      /s/___________________________
                                        Charles W. McDonald




Mitchel Dean Cochran                                                            3